Case: 21-50318     Document: 00516116923         Page: 1     Date Filed: 12/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                  No. 21-50318                  December 3, 2021
                                Summary Calendar                  Lyle W. Cayce
                                                                       Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jeremy David Farley,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:19-CR-249-4


   Before Barksdale, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          Jeremy David Farley was convicted of conspiring to possess, with
   intent to distribute, 50 grams or more of actual methamphetamine, in
   violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), 846. Farley was sentenced
   to, inter alia, a within-Sentencing-Guidelines term of 360-months’


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50318      Document: 00516116923           Page: 2     Date Filed: 12/03/2021




                                     No. 21-50318


   imprisonment. He challenges the district court’s application of a two-level
   sentencing enhancement under Guideline § 2D1.1(b)(1) for possession of a
   firearm.
          Although post-Booker, the Guidelines are advisory only, the district
   court must avoid significant procedural error, such as improperly calculating
   the Guidelines sentencing range. Gall v. United States, 552 U.S. 38, 46, 51
   (2007). If no such procedural error exists, a properly preserved objection to
   an ultimate sentence is reviewed for substantive reasonableness under an
   abuse-of-discretion standard. Id. at 51; United States v. Delgado-Martinez,
   564 F.3d 750, 751–53 (5th Cir. 2009). In that respect, for issues preserved in
   district court, as in this instance, its application of the Guidelines is reviewed
   de novo; its factual findings, only for clear error. E.g., United States v.
   Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
          Our court need not decide whether the court procedurally erred in
   applying Guideline § 2D1.1(b)(1) because the calculation error, if any, was
   harmless, and our court may sua sponte consider harmlessness. See United
   States v. Groce, 784 F.3d 291, 296 n.2 (5th Cir. 2015), superseded by regulation
   on other grounds as stated in United States v. Halverson, 897 F.3d 645, 651–52
   (5th Cir. 2018).       A sentencing error is harmless if it does not affect
   defendant’s Guidelines sentencing range. See United States v. Chon, 713 F.3d
   812, 822 (5th Cir. 2013) (concluding challenged errors did not affect
   defendant’s sentencing range). To that end, the enhancement did not affect
   Farley’s sentencing range of 360 months to life. Moreover, the error, if any,
   in applying the enhancement did not affect the court’s selection of the
   sentence. See Delgado-Martinez, 564 F.3d at 753 (noting remand not required
   if “error did not affect the district court’s selection of the sentence imposed”
   (citation omitted)).
          AFFIRMED.




                                           2